Citation Nr: 0113968	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from December 1949 to April 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought.  
Although the veteran had requested a hearing at the RO, he 
withdrew the request in writing in March 1997.  The case was 
before the Board in May 1997, at which time it was Remanded 
for further development.  It is back before the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy.

3.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.

4.  Bilateral hearing loss and/or tinnitus were not 
demonstrated during the veteran's service; sensorineural 
hearing loss was not manifested in the first postservice 
year; and a preponderance of the competent evidence is 
against a relationship between such disorders and service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by active military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)(VCAA); 38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f)(2000).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and sensorineural hearing loss 
may not be presumed to have been incurred in service.  VCAA; 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).

3.  Tinnitus was not incurred or aggravated by active 
military service.  VCAA; 38 U.S.C.A. §§ 1101, 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for PTSD, bilateral hearing loss and tinnitus.  In 
particular, the veteran maintains that he was exposed to 
stressful incidents and loud noises during service in Korea, 
and that these incidents led to his development of the 
claimed disabilities.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal and thus has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence (including postservice medical records) has been 
associated with the claims file, and numerous attempts have 
been made to verify his claimed stressors.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of his claims.  In a statement dated March 24, 1997, 
the veteran indicated that all medical evidence was already 
contained in the claims file.  In short, the Board concludes 
that the expanded duty to assist and the duty to notify the 
veteran of the evidence needed to substantiate his claims are 
satisfied, and the Board will proceed with appellate 
disposition on the merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in active 
military service of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  If sensorineural 
hearing loss ( an organic disease of the nervous system ) is 
manifested to a compensable degree within one year after 
service discharge, it is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

PTSD

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, the more favorable law is that which is currently 
in effect, and, accordingly, it will be applied in the 
adjudication of the current appeal.  

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran provided several detailed accountings of his 
claimed stressors while in Korea.  The claims file contains a 
May 1978 statement from the veteran claiming that he 
sustained a flash burn about the exposed face and neck when 
an explosion was caused by a returning fighter aircraft in 
Korea on or about January 1952.  He claimed that he was 
hospitalized for 24 hours and returned to duty.  He further 
claimed that thereafter he reported to sick bay complaining 
of blurred vision and ringing in his ears.  He also claimed 
that while at Camp Lejeune during 1957-1958 he experienced 
occasional ringing in his ears along with vision problems.  A 
buddy, W.F.S., claimed to have been present when the 
explosion occurred and claims to have recalled the incident 
when the veteran was injured. 

In a May 1993 counseling report, the examiner concluded that 
the veteran suffered from PTSD; that examiner specifically 
related two claimed stressors.  The first was when the 
veteran allegedly nearly died in a landslide.  However, he 
claims that he thrust his rifle into the air preventing 
himself from sliding into a mud hole and suffocating.  The 
second, according to the examiner, was when the veteran 
witnessed a buddy being sucked into a propeller of a plane on 
landing and the body, as a consequence, being chopped up and 
turned into "raw meat."  At a VA mental disorders 
examination in August 1993, the veteran related memories of 
bombs, rockets and fighter planes as well as recalling a 
buddy whose body had been torn apart by aircraft.  He 
experienced panic when he smelled raw meat; again, the 
diagnosis was PTSD and this time with adjustment disorder.  

On his notice of disagreement of May 1994, the veteran 
reiterated the incident pertaining to the marine who was 
killed in the aircraft accident but was unable to identify 
him by name.  He also indicated that he was examining an old 
Japanese munitions revetment when he slipped in the mud and 
would have suffocated "had I not grabbed the lip of the 
entrance.  (This showed up as claustrophobia, while taking an 
MRI" in 1991/1992)."  In a statement from September 1997, 
he additionally reported being burned and injured when a 
propeller driven plane landed with "hung ordnance" and 
"the rocket shook loose on touch down and skidded down the 
runway, hitting some obstacle along the way and exploded."  
The incident happened sometime in the period from January to 
March 1952.  He was allegedly immediately ordered to sick bay 
for treatment of his "flash burn", admitted for observation 
and was released the following day.  

The veteran's representative asserts that the veteran's 
service in Korea should be accorded combat status and points 
to service records reflecting: Participation in action 
against enemy forces in Korea from January 1952 to November 
1952.  Also reflected is participation in the 2d Korean 
Winter campaign for the same period. 

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  VA would ordinarily be justified in 
concluding that certain military citations constitute 
sufficient evidence, in the absence of evidence to the 
contrary, that a particular veteran engaged in combat.  
However, the records do not document receipt of such 
decorations and awards indicative of combat, and, 
accordingly, that weighs against the claim in this instance.  
Moreover, the veteran had four fitness reports submitted 
during the period from December 1951 to November 22, 1952.  
Those reports indicate that during that entire period he 
served a clerk and/or clerk typist.  While the campaign 
record is suggestive of combat, the totality of the records 
supports that while he was in a combat area, he did not 
personally engage in combat with the enemy.  Moreover, the 
purported stressors do not really involve engagement with the 
enemy in a combat capacity per se.  Accordingly, the Board 
considers that the preponderance of the evidence is against 
the veteran having served in combat.

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary for such 
stressors and may be obtained from service records or other 
sources. Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The credibility of a witness can be impeached by a showing of 
interest, bias, or inconsistent statements.  The veteran's 
stake in the outcome of this claim affects the credibility of 
his assertions or opinion.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991). 

The Marine Corps Historical Center was unable to verify 
anyone killed on a runway as was described by the veteran; 
nor was there verification of the claimed rocket explosion or 
the slip into the hole.  Two casualties for the pertinent 
period were reported from the Marine Corps Personnel 
Management Support branch, one for a pilot who was missing 
when his plane was presumed crashed and another for a 1st Lt. 
who was awarded a Purple Heart Medal for wounds received.  
Neither casualty is similar to the claimed incident where a 
marine was claimed to have been killed.

Official sources do not corroborate the veteran's account of 
the death of a fellow marine; likewise they do not support 
the rocket explosion.  Unit records for the period from 
January to May 1952 do not exist.  However, service medical 
records for the veteran's entire period of service appear to 
be all-encompassing.  Significantly, the veteran's medical 
records are silent as to any admission for treatment and 
observation vis-à-vis the alleged rocket explosion.  A 
hospitalization or admission of an injured individual for an 
overnight stay or longer, such as is asserted here, suggests 
a higher level of severity of an underlying condition and, 
accordingly, the even greater likelihood that records would 
be maintained.  The fact that there are no records weighs 
heavily against the claimed incident, notwithstanding the 
veteran's assertions, even with the buddy statement.  The 
Board also notes that the assertion, made so many years (some 
26 years) after the claimed incident also raises some doubts.  
The fact that the veteran claims to have had further contact 
with medical personnel during service regarding the claimed 
incident weighs against the claimed incident in the absence 
of corroboration.  The veteran's military occupational 
specialty as a clerk or clerk typist as opposed to a flight 
or aircraft weapons specialty also raises some additional 
doubts that he would have actually witnessed the claimed 
rocket explosion.  Accordingly, the preponderance of the 
evidence is against the claimed explosion, and the claimed 
stressor is not verified in this instance.

The veteran's account of a claimed fall into the mud is not 
reported consistently.  Once, he indicated he saved himself 
with his rifle; on another occasion, he supposedly grabbed 
the entrance to a revetment.  The inconsistency detracts from 
the credibility and believability of the account.  Moreover, 
there is no corroboration beyond the veteran's own assertion.  
Accordingly, this claimed stressor is not verified. 

In this case, the source evidence of the stressors derives 
primarily from the veteran, and has not been verified.  
Accordingly, even if the veteran carried diagnoses that 
unequivocally include PTSD, such diagnosis would be based on 
a stressor, which has been defined by the Court as inadequate 
as a matter of law to constitute "credible supporting 
evidence."  Hence, it would serve no useful purpose to 
obtain additional medical evidence, in the absence of a 
confirmed stressor. 

Service medical records are silent as to complaints, 
treatment or diagnoses relating to PTSD or the claimed flash 
burn or the explosion.  On discharge, no mental disorders 
were identified, and the veteran was reported as clinically 
normal.  There is no medical opinion suggesting that the 
veteran has PTSD stemming from some other incident in service 
apart from the unverified stressors.  The preponderance of 
the evidence is against the veteran's claim.  As such, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim, and the 
benefit-of-the-doubt rule is not applicable.

Bilateral Hearing Loss and Tinnitus

There is no medical evidence of treatment for hearing loss 
until many years after service.  Hearing loss and tinnitus 
were diagnosed on August 1993 VA examination.  The veteran 
reported exposure to an explosion in service as the 
precipitating event.  One examiner in August 1993 reported 
tinnitus which began with an explosion in Korea in 1952.  

On VA audiological evaluation in May 2000, the history by the 
veteran of explosion and claimed tinnitus since service was 
noted.  The examiner concluded that the veteran's history was 
consistent with auditory trauma.  The examiner noted that the 
amount of loss was indeterminate without evidence of hearing 
testing following discharge or more recent tests.

Service medical records are entirely silent as to complaints, 
treatment or diagnoses relating to hearing loss and/or 
tinnitus.  In fact, although the veteran advances that his 
claimed audiological disorders are related to incidents 
during service in Korea in 1952, i.e., exposure to aircraft 
noise and the explosion of a rocket, he continued in military 
service for nearly seven years thereafter.  Examinations 
afforded after his service in Korea, notably in December 
1952, June 1953 and March 1959, do not show hearing loss, and 
there were no complaints, treatment or diagnosis of tinnitus.  
Sensorineural hearing loss was not manifested in the first 
postservice year; so it may not be presumed to have been 
incurred in service.

Any examiner who has associated the veteran's hearing 
disorders to service has relied entirely on history provided 
by the veteran, as opposed to military/medical records 
expressly to the contrary.  A medical opinion relating a 
current condition to an event or injury in military service 
is not an adequate basis for granting service connection if 
the incurrence of the event, disease, or injury during 
military service is not supported by available evidence.  The 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Accordingly, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

